

116 S4927 IS: EIDL Forgiveness Act
U.S. Senate
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4927IN THE SENATE OF THE UNITED STATESNovember 30, 2020Mr. King (for himself, Mr. Daines, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo exclude EIDL advance amounts from the calculation of loan forgiveness under the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the EIDL Forgiveness Act.2.Exclusion of EIDL advance amounts from calculation of loan forgiveness under the paycheck protection program(a)In generalSection 1106 of the CARES Act (15 U.S.C. 9005) is amended by adding at the end the following:(m)Exclusion of certain amountsThe amount of loan forgiveness an eligible recipient may receive under this section shall be determined without regard to the amount of any advance the eligible recipient received under section 1110(e) of this Act..(b)Paycheck protection programSection 7(a)(36)(G) of the Small Business Act (15 U.S.C. 636(a)(36)(G)) is amended—(1)by striking Borrower requirements and all that follows through eligible recipient applying and inserting Borrower certification requirements.—An eligible recipient applying;(2)by redesignating subclauses (I) through (IV) as clauses (i) through (iv), respectively, and adjusting the margin accordingly; and(3)in clause (iv) (as so redesignated), by inserting before the period at the end the following: , except for the amount of any advance the eligible recipient received under section 1110(e) of the CARES Act (15 U.S.C. 9009(e)).